SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

181
KA 16-00783
PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LYLE SOMERS, DEFENDANT-APPELLANT.


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered October 15, 2015. The judgment
convicted defendant, upon his plea of guilty, of unlawful surveillance
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of unlawful surveillance in the second degree
(see Penal Law § 250.45 [2]). Contrary to defendant’s contention,
Supreme Court did not abuse its discretion in determining, after
consideration of “the nature and circumstances of the crime and . . .
the history and character of the defendant, . . . that [his]
registration [as a sex offender] would [not] be unduly harsh and
inappropriate” (Correction Law §168-a [2] [e]; see People v Marke, 144
AD3d 651, 652; People v Simmons, 129 AD3d 520, 521, lv denied 26 NY3d
903).




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court